


109 HR 5377 IH: To require nationals of the United States that employ

U.S. House of Representatives
2006-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5377
		IN THE HOUSE OF REPRESENTATIVES
		
			May 11, 2006
			Ms. McKinney
			 introduced the following bill; which was referred to the
			 Committee on International
			 Relations, and in addition to the Committees on
			 Government Reform and
			 Financial Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To require nationals of the United States that employ
		  more than 20 persons in a foreign country to implement a Corporate Code of
		  Conduct with respect to the employment of those persons, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Corporate Code of Conduct Act.
		2.FindingsThe Congress finds the following:
			(1)On January 31,
			 1999, at the World Economic Forum, United Nations Secretary General Kofi Annan
			 challenged world business leaders, in their individual corporate practices and
			 by supporting appropriate public policies, to embrace and enact
			 the Global Compact, an agreement that asks corporations to protect human
			 rights, labor rights, and the environment.
			(2)(A)On November 16, 1999,
			 the Program on International Policy Attitudes (PIPA) issued a report that
			 contained the results of a poll of 1,826 randomly selected adults, weighted to
			 be demographically representative, conducted from October 21–29, 1999, relating
			 to international agreements on environmental and labor standards.
				(B)In the poll, 93 percent of the
			 respondents stated that countries that are part of international trade
			 agreements should be required to maintain minimum standards for working
			 conditions, 77 percent of the respondents believed (of which, 48
			 percent strongly believed) that there should be more international agreements
			 on environmental standards, and 88 percent of the respondents agreed (of which,
			 67 percent strongly agreed) that American companies that operate in
			 other countries should be expected to abide by United States environmental
			 standards..
				(3)The European
			 Parliament has passed a European Code of Conduct calling for European
			 businesses to abide by European Union laws in operations outside of
			 Europe.
			(4)The protests in
			 2000 against the World Trade Organization (WTO) in Seattle, Washington, and the
			 World Bank and International Monetary Fund (IMF) in Washington, D.C.,
			 demonstrate a growing constituency against the unregulated expansion of
			 globalization.
			(5)Unfortunately, too
			 many United States businesses with operations abroad are notorious for their
			 blatant disregard for the well being of the citizens of their host nations who
			 are employees of the businesses.
			(6)Many United States
			 businesses recklessly pollute the local environment of foreign countries, pose
			 serious health risks to local citizens, and threaten the cultural heritage of
			 local citizens.
			(7)70 percent of
			 workers in United States production factories abroad are women. Many of these
			 women face mandatory pregnancy testing on a monthly basis and are forced to
			 take birth control provided by their employer.
			(8)Public confidence
			 has declined substantially in the capacity and effectiveness of government at
			 all levels to counteract unfair economic competition and to command greater
			 corporate responsibility inside and outside of the marketplace.
			(9)At the same time,
			 public concern is growing regarding the increasing concentration of
			 unaccountable corporate power and the declining corporate responsibility across
			 national borders.
			(10)Yet every year
			 the United States Government provides a wide array of taxpayer-financed
			 services and financial subsidies as well as special tax breaks as assistance to
			 United States-based multinational corporations, especially to enable such
			 corporations to invest overseas, to create jobs in foreign countries, and to
			 expand their access to foreign markets.
			3.Responsible
			 business practices of United States nationals in foreign countries
			(a)RequirementA
			 national of the United States that employs more than 20 persons in a foreign
			 country, either directly or through subsidiaries, subcontractors, affiliates,
			 joint ventures, partners, or licensees (including any security forces of the
			 national), shall take the necessary steps to implement the Corporate Code of
			 Conduct described in subsection (b) with respect to the employment of those
			 persons.
			(b)Corporate Code
			 of ConductThe Corporate Code of Conduct described in this
			 subsection is as follows:
				(1)Provide a safe and
			 healthy workplace.
				(2)(A)Ensure fair employment,
			 including the prohibition of the use of child and forced labor, the prohibition
			 of discrimination based upon race, gender, national origin, or religious
			 beliefs, respect for freedom of association and the right to organize
			 independently and bargain collectively, and the payment of a living wage to all
			 workers, including, at a minimum, a living wage that would meet the basic needs
			 of an average-size family and provide some discretionary income for an
			 average-size family.
					(B)Prohibit mandatory overtime work by
			 employees under the age of 18.
					(C)Prohibit the practice of pregnancy
			 testing of employees, including the forced usage of birth control, and further
			 prohibit the dismissal or discrimination of employees based on
			 pregnancy.
					(D)Prohibit retaliation against any
			 employee who conveys information, either internally, publicly, or to government
			 regulators in the country involved or the United States, relating to a
			 violation or alleged violation of any provision of this subsection.
					(3)Promote good
			 governance and good business practices, including prohibiting illicit payments,
			 ensuring fair competition, and revocation of corporate charters when
			 corporations fail to serve the public good and general welfare.
				(4)(A)Maintain, through
			 leadership at all levels, a corporate culture that respects free expression
			 consistent with legitimate business concerns, does not condone political
			 coercion in the workplace, encourages good corporate citizenship and makes a
			 positive contribution to the communities in which the national of the United
			 States operates, and promotes ethical conduct that is recognized, valued, and
			 exemplified by all employees.
					(B)In addition, comply with
			 internationally recognized worker rights and core labor standards.
					(5)Uphold responsible
			 environmental protection and environmental practices, including compliance with
			 internationally recognized environmental standards and with all Federal
			 environmental laws for similar operations that would be applicable to the
			 national of the United States if the operations of the national were located in
			 the United States.
				(6)Comply with
			 minimum international human rights standards.
				(7)(A)Require, under terms of
			 contract, partners, suppliers, and subcontractors of the national of the United
			 States (including any security forces of the national) to adopt and adhere to
			 the principles described in paragraphs (1) through (6).
					(B)In addition, require full public
			 disclosure of information relating to location and address, corporate name,
			 applicable financial agreements, worker rights practices and labor standards,
			 working conditions, environmental performance, and applicable investments of
			 partners, suppliers, subsidiaries, contractors, and subcontractors of the
			 national of the United States (including any security forces of the
			 national).
					(8)Implement and
			 monitor compliance with the principles described in paragraphs (1) through (7)
			 through a self-financing program internal to the business that is designed to
			 prevent and detect conduct that is not in compliance with such principles by
			 any employee of the national of the United States, or any employee of the
			 partner, supplier, or subcontractor of the national, and that includes—
					(A)standards for
			 ethical conduct of such employees which refer to the principles;
					(B)procedures for
			 assignment of appropriately qualified personnel at the management level to
			 monitor and enforce compliance with the principles;
					(C)procedures for
			 reporting violations of the principles by such employees;
					(D)procedures for
			 disciplinary action in response to violations of the principles;
					(E)procedures
			 designed to ensure that, in cases in which a violation of the principles has
			 been detected, reasonable steps are taken to correct the violation and prevent
			 similar violations from occurring;
					(F)procedures for
			 providing educational and employment-related counseling to any employee in
			 violation of the principles; and
					(G)communication of
			 all standards and procedures with respect to the principles to every
			 employee—
						(i)by
			 requiring the employee to participate in a training program; or
						(ii)by
			 disseminating information in writing in the appropriate local language that
			 explains the standards and procedures.
						(c)DefinitionsIn
			 this section:
				(1)Basic needs of
			 an average-size familyThe term basic needs of an
			 average-size family—
					(A)means nutritious
			 food, clothing, health care, education, potable water, child care,
			 transportation, housing, and energy; and
					(B)shall be
			 determined by wage studies that measure the purchasing power necessary to
			 provide for the needs described in subparagraph (A).
					(2)Internationally
			 recognized environmental standardsThe term internationally
			 recognized environmental standards includes standards relating
			 to—
					(A)mitigation of
			 global climate change;
					(B)reduction in the
			 consumption and production of ozone-depleting substances;
					(C)reduction in ship
			 pollution of the oceans from such sources as oil, noxious bulk liquids,
			 hazardous freight, sewage, and garbage;
					(D)the ban on
			 international ocean dumping of high-level radioactive waste, chemical warfare
			 agents, and hazardous substances;
					(E)government control
			 of the transboundary movement of hazardous waste materials and their disposal
			 for the purpose of reducing global pollution due to such materials;
					(F)preservation of
			 endangered species;
					(G)conservation of
			 biological diversity;
					(H)promotion of
			 biodiversity; and
					(I)preparation of
			 oil-spill contingency plans.
					(3)Minimum
			 international human rights standardsThe term minimum
			 international human rights standards means standards contained in the
			 following United Nations instruments relating to international human rights:
			 the Universal Declaration of Human Rights, the International Covenant on Civil
			 and Political Rights, the Convention Against Torture and Other Cruel, Inhuman
			 or Degrading Treatment or Punishment, the Convention on the Prevention and
			 Punishment of the Crime of Genocide, the Slavery Convention, the Supplementary
			 Convention on the Abolition of Slavery, the Slave Trade and Institutions and
			 Practices Similar to Slavery, and the International Convention on the
			 Elimination of All Forms of Racial Discrimination.
				(4)Internationally
			 recognized worker rights and core labor standardsThe term
			 internationally recognized worker rights and core labor standards
			 means standards contained in the following International Labor Organization
			 (ILO) conventions:
					(A)Freedom of
			 Association and Protection of the Right to Organize Convention (No. 87).
					(B)Right to Organize
			 and Collective Bargaining Convention (No. 98).
					(C)Forced Labour
			 Convention (No. 29).
					(D)Abolition of
			 Forced Labour Convention (No. 105).
					(E)Discrimination
			 (Employment and Occupation) Convention (No. 111).
					(F)Equal Remuneration
			 Convention (No. 100).
					(G)Minimum Age
			 Convention (No. 138).
					(H)Occupational
			 Safety and Health (No. 155).
					(I)Convention on the
			 Worst Forms of Child Labor (No. 182).
					(5)National of the
			 united statesThe term national of the United States
			 means—
					(A)a citizen of the
			 United States or an alien lawfully admitted for permanent residence in the
			 United States; or
					(B)a corporation,
			 partnership, or other business association that is organized under the laws of
			 the United States.
					(6)United
			 statesThe term United States means the States of
			 the United States, the District of Columbia, the Commonwealth of Puerto Rico,
			 and any territory or possession of the United States.
				4.Preference in
			 award of contracts and provision of certain foreign trade and investment
			 assistance
			(a)Preference in
			 Award of Contracts
				(1)In
			 generalIn entering into contracts with entities described in
			 subsection (c) to procure goods or services, the head of an executive agency
			 shall give a preference to contracting with entities that have adopted and are
			 enforcing the Corporate Code of Conduct described in section 3(b).
				(2)StandardsThe
			 Federal Acquisition Regulations shall include standards with respect to the
			 preference required by this subsection.
				(b)Preference in
			 Providing Certain Foreign Trade and Investment Assistance
				(1)Department of
			 commerce
					(A)In
			 generalIn providing entities described in subsection (c) that
			 are also United States exporters with introduction to contacts in foreign
			 countries pursuant to section 2301(b)(4) of the Omnibus Trade and Competitiveness Act of 1988
			 (15 U.S.C. 4721(b)(4)), and in coordinating trade missions with entities
			 described in subsection (c), the Secretary of Commerce shall give preference to
			 entities that have adopted the Corporate Code of Conduct set forth in section
			 3(b).
					(B)RegulationsThe
			 Secretary of Commerce shall promulgate regulations containing standards with
			 respect to the preference required by this paragraph.
					(2)Overseas private
			 investment corporation
					(A)In
			 generalIn providing financing and issuing investment insurance,
			 reinsurance, and guaranties to entities described in subsection (c) pursuant to
			 title IV of chapter 2 of part I of the Foreign
			 Assistance Act of 1961 (22 U.S.C. 2191 et seq.), the Overseas
			 Private Investment Corporation shall give preference to entities that have
			 adopted the Corporate Code of Conduct set forth in section 3(b).
					(B)RegulationsThe
			 Board of Directors of the Overseas Private Investment Corporations shall
			 promulgate regulations containing standards with respect to the preference
			 required by this paragraph.
					(3)Trade and
			 development agency
					(A)In
			 generalIn providing assistance to entities described in
			 subsection (c) under section 661 of the Foreign
			 Assistance Act of 1961 (22 U.S.C. 2421(b)), the Trade and
			 Development Agency shall give preference to entities that have adopted the
			 Corporate Code of Conduct set forth in section 3(b).
					(B)RegulationsThe
			 Director of the Trade and Development Agency shall promulgate regulations
			 containing standards with respect to the preference required by this
			 paragraph.
					(4)Export-import
			 bank of the united states
					(A)In
			 generalIn providing guarantees, insurance, and credit, and in
			 participating in extensions of credit, for entities described in subsection
			 (c), the Export-Import Bank of the United States shall give preference to
			 entities that have adopted the Corporate Code of Conduct set forth in section
			 3(b).
					(B)RegulationsThe
			 Board of Directors of the Export-Import Bank shall promulgate regulations
			 containing standards with respect to the preference required by this
			 paragraph.
					(c)Entities
			 DescribedThe entities described in this subsection are nationals
			 of the United States that employ more than 20 persons in a foreign country,
			 either directly or through subsidiaries, subcontractors, affiliates, joint
			 ventures, partners, or licensees (including any security forces of the
			 national).
			5.Investigations of
			 compliance with Corporate Code of Conduct
			(a)DefinitionIn
			 this section, the term appropriate Federal official means the
			 Secretary of Commerce, the Secretary of Labor, the Secretary of State, or the
			 Administrator of the Environmental Protection Agency.
			(b)Petitions
				(1)In
			 generalAny person may at any time file a petition with the
			 appropriate Federal official requesting that action be taken under section 6
			 and setting forth the allegations in support of the request. A petition
			 alleging the failure of an entity to comply with the Corporate Code of Conduct
			 adopted by the entity pursuant to section 3 may seek—
					(A)the termination of
			 a contract awarded or of assistance provided to an entity that received a
			 preference under section 4 in the award of a contract or in the provision of
			 assistance;
					(B)the withdrawal,
			 suspension, or limitation of the eligibility of an entity for a preference
			 under section 6; or
					(C)action under both
			 subparagraphs (A) and (B).
					(2)Review;
			 determination to initiate investigationThe appropriate Federal
			 official shall review the allegations in any petition filed under paragraph (1)
			 and, not later than 45 days after the date on which the petition is received,
			 shall initiate an investigation unless the petition is dismissed under
			 paragraph (3).
				(3)Determination
			 not to initiate investigation
					(A)In
			 generalThe appropriate Federal official may determine not to
			 initiate an investigation with respect to a petition filed under paragraph (1)
			 only upon issuing a finding that the petition is frivolous. This finding shall
			 be made without regard to whether similar allegations were made in a previously
			 reviewed petition and shall focus exclusively on whether the facts alleged in a
			 petition, if true, would fail to establish a prima facie case for noncompliance
			 with the Corporate Code of Conduct set forth in section 3. Only if the facts
			 alleged in a petition, if true, fail to make out a prima facie case, or if a
			 petition contains only conclusory allegations with no allegation of supporting
			 facts, shall a petition be dismissed as frivolous.
					(B)NotificationIf
			 the appropriate Federal official finds a petition to be frivolous, such
			 official shall issue a written decision indicating the specific reasons
			 therefor and shall publish notice of the determination, together with a summary
			 of such reasons, in the Federal Register. A copy of the decision shall be sent
			 to the petitioner and shall be made available for public review.
					(4)Special
			 committeesThe Secretary of Commerce, the Secretary of Labor, the
			 Secretary of State, and the Administrator of the Environmental Protection
			 Agency may establish one or more special committees to review petitions filed
			 under paragraph (1) that are under investigation and make written
			 recommendations with respect to each petition. The written recommendations
			 shall be available to the public. The members of the special committees may be
			 drawn from other agencies within the executive branch, and each member shall
			 have the necessary expertise relevant to the issues raised in any petitions to
			 be considered.
				(5)Investigations
					(A)In
			 generalIn initiating an investigation of a petition under this
			 subsection, the appropriate Federal official shall publish a summary of the
			 petition in the Federal Register, along with a request for any person to submit
			 information relevant to the petition. Following such publication, such official
			 shall conduct an independent investigation and gather information from all
			 available resources. As part of the review process, the appropriate Federal
			 official shall, as soon as practicable, and in no event later than 90 days
			 after the date on which the petition is filed, provide opportunity for the
			 presentation of information concerning the issues involved, including a public
			 hearing at which all interested parties may participate.
					(B)Petitions
			 alleging noncomplianceWith respect to any petition alleging
			 noncompliance, the appropriate Federal official shall determine whether such
			 violations have occurred or are occurring. Such official in the preceding
			 sentence shall provide written recommendations regarding the disposition of the
			 allegations that shall be entered in the record of the investigation. The
			 appropriate Federal official, or any member of any special committee
			 established under paragraph (4), may also seek advice from experts in the
			 fields of human rights, worker rights, environmental protection, and equal
			 opportunity employment. The advice may be in writing or taken as oral testimony
			 at a public hearing and shall be entered in the record of the
			 investigation.
					(6)DecisionsAfter
			 completion of the investigation, and in no event later than 270 days after the
			 date on which the petition was filed, the appropriate Federal official shall
			 issue a decision whether to grant the relief requested in the petition. The
			 decision shall be in writing and clearly reference the issues presented, the
			 factual findings regarding the allegations, and the standard applied in
			 determining whether the facts as found required action under section 6. A copy
			 of the decision shall be provided to the petitioner, the entity involved in the
			 petition, and any other party that submitted information relevant to the
			 petition, and shall be made available for public review. A summary of the
			 decision shall be published in the Federal Register.
				(c)Initiation of
			 Investigation by Means Other Than PetitionIf the appropriate
			 Federal official determines that an investigation should be initiated with
			 respect to any matter in order to determine whether the matter requires action
			 under section 6, such official shall publish such determination in the Federal
			 Register and shall initiate such investigation using the procedures of
			 paragraphs (5) and (6) of subsection (b), to the extent appropriate.
			(d)Promulgation of
			 RegulationsThe Secretary of Commerce shall promulgate
			 regulations to implement this section. The regulations may include—
				(1)procedures for the
			 creation of special committees under subsection (b)(4);
				(2)coordinating
			 investigations with other agencies;
				(3)consolidating
			 multiple petitions concerning the same contract or entity; and
				(4)holding hearings
			 on similar petitions at the same time in order to efficiently gather
			 information.
				(e)Judicial Review
			 of DeterminationsAny final decision dismissing or denying a
			 petition requesting action under section 6, or any final decision that results
			 in an action against an entity under section 6, may be appealed by the
			 petitioner or the entity to the appropriate United States Court of Appeals for
			 review. The decision shall be reviewed as a final agency action.
			6.Termination of
			 contracts or assistance and withdrawal, suspension, or limitation of
			 preference
			(a)Termination of
			 Contract or AssistanceBased upon a determination from an
			 investigation initiated under section 5 and notwithstanding any other provision
			 of law, the Secretary of Commerce, the Secretary of Labor, the Secretary of
			 State, or the Administrator of the Environmental Protection Agency shall
			 terminate a contract entered into by the executive agency involved with an
			 entity described in section 4(c) for the procurement of goods or services by
			 the agency, and the appropriate Federal official or entity described in
			 paragraph (1), (2), (3), or (4) of section 4(b) shall terminate foreign trade
			 and investment assistance from the United States Government (as described in
			 section 4(b)) provided to an entity described in section 4(c), if the entity or
			 contractor or other recipient of the assistance is not in compliance with the
			 Corporate Code of Conduct described in section 3(b).
			(b)Withdrawal,
			 Suspension, or Limitation of PreferenceThe designation of an
			 entity as eligible to receive a preference under section 4 shall be withdrawn,
			 suspended, or limited if the entity is no longer in complete compliance with
			 the Corporate Code of Conduct described in section 3(b).
			7.Reporting
			 requirements
			(a)Reports to
			 Certain Federal Departments and AgenciesEach entity described in
			 section 4(c) that enters into a contract with an executive agency for the
			 procurement of goods or services by the agency, and each entity described in
			 section 4(c) that receives certain foreign trade and investment assistance from
			 the United States Government (as described in section 4(b)), shall prepare and
			 submit to the Secretary of Commerce, the Secretary of Labor, the Secretary of
			 State, and the Administrator of the Environmental Protection Agency an annual
			 report, which shall be made available to the public, that contains a
			 description of the monitoring program established and carried out by the entity
			 pursuant to section 3(b)(8) and any progress made toward full compliance with
			 the principles described in paragraphs (1) through (7) of section 3(b) by the
			 individuals described in section 3(b)(8).
			(b)Reports to
			 CongressThe Secretary of Commerce, the Secretary of Labor, the
			 Secretary of State, and the Administrator of the Environmental Protection
			 Agency shall jointly prepare and submit to the Congress, at the same time the
			 annual Department of State Country Reports on Human Rights Practices is
			 submitted, an annual report, which shall be made available to the public, that
			 contains a compilation of the reports received from each entity under
			 subsection (a) for the prior year (including a compilation of the petitions
			 submitted to the appropriate Federal officials under section 5 for the prior
			 year) and that contains an analysis of the extent to which each such entity is
			 in compliance with the Corporate Code of Conduct described in section
			 3(b).
			8.Enforcement and
			 administrative provisions
			(a)Regulatory
			 AuthorityThe President shall issue such rules, regulations,
			 licenses, and orders as are necessary to carry out the provisions of this
			 Act.
			(b)Enforcement and
			 Penalties
				(1)In
			 generalThe President, with respect to his authorities under
			 subsection (a), shall take the necessary steps to ensure compliance (including
			 the monitoring of compliance) with the provisions of this Act and any rules,
			 regulations, licenses, and orders issued to carry out this Act.
				(2)LiabilityBeginning
			 2 years after the date of the enactment of this Act, any person who is in
			 violation of any provision of this Act (or any rule, regulation, license, or
			 order issued to carry out this Act) shall be liable for damages in a civil
			 cause of action initiated in an appropriate United States district court to any
			 individual aggrieved by the act or omission of the person in question, or to
			 the heirs, estate, or other legal representative of the individual.
				
